Citation Nr: 1410540	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-43 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to a rating in excess of 20 percent for pes planus with degenerative joint disease (DJD) and left flexion synovial cyst (left foot disability)

3.  Entitlement to a rating in excess of 20 percent for pes planus with DJD; right foot (right foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions, which respectively, denied service connection for lumbar spine disability, and granted separate 20 percent disability evaluations for disabilities of the feet.  The Veteran requested a Board videoconference hearing in his October 2010 substantive appeal (Form 9), but subsequently withdrew this request.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  Lumbar spine disability was not manifested in service or for many years thereafter and is not shown to be otherwise related to the Veteran's service.

2.  Throughout the period on appeal, the Veteran's left foot disability has been generally manifested by pain on use, extreme tenderness of the plantar surface not improved by orthopedic shoes or appliances, marked pronation not improved by orthopedic shoes or appliances and inward bowing of the Achilles tendon.

3.  Throughout the period on appeal, the Veteran's right foot disability has been generally manifested by pain on use, extreme tenderness of the plantar surface not improved by orthopedic shoes or appliances, marked pronation not improved by orthopedic shoes or appliances and inward bowing of the Achilles tendon.


CONCLUSIONS OF LAW

1.  Service connection for lumbar spine disability is denied.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  The criteria for an evaluation of 30 percent, but no higher, for left foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.104.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5276, 5284 (2013).  

3.  The criteria for an evaluation of 30 percent, but no higher, for right foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.             §§ 4.104.14, 4.40, 4.45, 4.59, 4.71a, Codes 5276, 5284 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the service connection claim, the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.   June and August 2009 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

Regarding the claims for increased ratings, as the September 2010 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  June and August 2009 letters provided notice on the "downstream" elements of disability evaluations and effective dates.  The Veteran has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in August 2010 and September 2011; those examinations are reported in greater detail below, and are adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not advised VA of additional, relevant evidence that is not of record.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Service Connection - Lumbar Spine Disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including arthritis, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, in the Veterans Benefits Management System, and in "Virtual VA," with an emphasis on the evidence relevant to the matters on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he developed a lumbar spine disability as due to activities of military service, or as due to his service-connected bilateral foot disability.

STRs are negative for complaints, treatment, or diagnosis regarding the back.  Specifically, on February 1975 report of medical history, the Veteran specifically denied recurrent back pain and on July 1975 separation examination, his spine was normal on clinical evaluation.

In January 2001, the impression was possible DJD of the lumbar spine.  A March 2001 record noted back pain for many years.  In October 2001, the impression was DJD of the lumbar spine.  In April 2002, the Veteran reported that his back bothers him after a day's work.  The impression was low backache.  In September 2003, known lumbar spine DJD was noted.  A February 2007 record noted DJD of the lumbar spine.  A January 2009 record noted DJD of the lumbar spine and morbid obesity.

In July 2009, the Veteran's son submitted a statement indicating that his father is "very limited to walking any distance, standing for any length of time, or carrying any item over twenty pounds."  The son stated that his father has complained about his back for many years.

On August 2010 VA spine examination, mild degenerative disc disease (DDD)/DJD was diagnosed.  The examiner opined that the Veteran's current lumbar spine disability is not caused by or a result of activities of military service.  She explained that there is no evidence of injury to the back on review of military medical records and there is no reference to the activities of military service in presentation for care of the back.  Further, she noted that obesity is noted to affect the biomechanics of the spine and cited medical literature in support of this statement.  The examiner also opined that the current lumbar spine disability was not secondary to the Veteran's service connected bilateral foot disability, and specifically that such disability was not permanently aggravated by routine activities of military service.  In support of her opinion, she cited to medical literature, which does not support a correlation between low back pain and mild pes planus, but that shows obesity as having an effect on the spine.

In September 2010, the Veteran reported back pain.  In August 2011, morbid obesity and DJD of the lumbar spine were noted.

It is not in dispute that the Veteran has a lumbar spine disability, as such is shown in VA treatment records and on VA examination in August 2010.

After a review of the evidence delineated above, the Board finds that the evidence is against a finding of service connection for a lumbar spine disability.

As an initial matter, the Veteran initially reported that his back disability began in service and continued since in his October 2010 substantive appeal.  In this regard, the Board notes that lay persons are competent to report symptomatology as it is perceived through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds that this statement is not credible.  First, it is self-serving, as the statement was made in connection with the present claim for compensation.  See Pond v. West, 12 Vet. App. 341 (1999).  Second, this statement is inconsistent with his earlier statement, including the statement he made while still in service on February 1975 on separation report of medical history denying recurrent back pain.  As such, the Board finds that the October 2010 lay statement alleging continuity of back problems since service to be not probative.

The preponderance of the evidence is against a finding that the low back disability became manifest in service.  STRs are silent for any complaints, treatment, or diagnosis regarding the back and notably, a spine examination at separation was normal.  Medical records reveal that the Veteran first sought treatment for his back in 2001, many years after discharge from service.  Most significantly, the August 2010 VA examiner specifically opined that it is less likely than not that a back disability occurred in service.  The examiner explained the basis for her opinion and cited to the factual record, noting that there is no evidence of injury to the back on review of military medical records and there is no reference to the activities of military service in presentation for care of the back.  The examiner also indicated a more likely etiology for the Veteran's current back disability by pointing to medical literature which showed obesity can affect the spine.  As this opinion contains a clearly supported medical explanation with citation to medical literature and the factual record, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  As discussed above, the Veteran's lay statement to the contrary lack probative value as it is not credible.

The preponderance of the evidence is also against a finding that service connection for a lumbar spine disability is warranted on a presumptive basis.  The records do not include evidence of a back disability within the first post-service year.  Indeed, the first documented report of a back disability is not until many years after service.  As noted above, the Board has considered the Veteran's lay statements of symptoms related to the back within this period, but has determined that they are entitled to no probative weight.  Consequently, service connection for a lumbar spine disability on a presumptive basis under 38 U.S.C.A. § 1112 is not warranted.

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  As noted above, a spine evaluation done at separation from service was normal and the Veteran specifically denied back problems.  Again, the Board has considered the Veteran's lay statements of back symptoms in service and continuously thereafter, but has determined that such assertions are entitled to no probative weight as they are deemed not credible.  Thus, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  The Board emphasizes the multi-year gap between discharge from service (1975) and initial treatment in 2001 (26-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

What remains for consideration is whether in the absence of a showing of onset in service or within the presumptive period of continuity since, the lumbar spine disability may somehow otherwise be related to the Veteran's service.  

The most probative and persuasive evidence of record shows that current lumbar spine disability is unrelated to service.  Indeed, the only medical opinion of record was the one provided in 2010 by the VA examiner.  The examiner cited to the factual record, including that the Veteran's STRs do not contain evidence of any injury to the back suggesting a back disability became manifest in service or in the years immediately following service.  Additionally, the examiner noted a review of the Veteran's postservice treatment records which also did not reference a link to military service as the etiology of current back symptomatology.  The examiner also cited to medical literature, which in part, showed that obesity (records show the Veteran has been described as morbidly obese) is noted to affect the biomechanics of the spine and may be a more likely etiology of the Veteran's current low back disability.  Because the examiner expressed familiarity with the record, and cited to supporting factual data, her opinion is highly probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the 2010 opinion is the only medical opinion in the record.  Given the depth of the examination report and medical opinion, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is highly probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board again notes that it has considered the Veteran's lay statements regarding the etiology of his back disability and specifically, that he attributes his back disability to service.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Whether arthritis of the back which the Veteran currently suffers from may be related to service requires medical expertise to determine because it involves a complex medical matter involving an internal process.  The Veteran is not competent to provide such an opinion as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to arthritis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating rheumatologic conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir. 2012).  

The Veteran has also alleged a secondary theory of entitlement, contending that his current lumbar spine disability was caused by, or is otherwise related to, his service-connected bilateral foot disability.

As noted above, secondary service connection is available where a service- connected disability directly caused another disability and where a service-connected disability has aggravated a non-service- connected disability.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

Here, the Veteran has DJD of the lumbar spine diagnosed.  Furthermore, service connection has been established for a bilateral foot disability.  Therefore, the first two elements of a successful secondary service connection claim are satisfied.  However, the competent and probative evidence does not show that the Veteran's lumbar spine disability is proximately due to or the result of (was caused or aggravated by) the Veteran's service-connected bilateral foot disability.

In this regard, the only opinion of record that directly addresses this theory was the one provided in 2010 by the VA examiner.  The examiner cited to medical literature and medical studies which suggest that there is no correlation between low back pain and mild pes planus.  However, the examiner noted that medical literature shows that obesity has been found to impact the spine.  Further, the examiner noted literature which found that "the prevalence of intermittent low back pain was 5% in both the control and mild pes planus groups."  Because the examiner expressed familiarity with the record, and cited to supporting factual data including relevant medical literature, her opinion is highly probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the 2010 opinion is the only medical opinion in the record.  Given the depth of the examination report and medical opinion, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is highly probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board notes that it has considered the Veteran's lay statements regarding the etiology of his back disability and specifically, that he attributes his back disability to his service-connected bilateral foot disability.  Whether arthritis of the back which the Veteran currently suffers from may be related to bilateral foot disability requires medical expertise to determine because it involves a complex medical matter involving an internal process.  The Veteran is not competent to provide such an opinion as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to arthritis.  See King, 700 F.3d at 1345.

In sum, the preponderance of the evidence is against associating the Veteran's lumbar spine disability with his service, to include his service-connected bilateral foot disability.  In making this determination the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the claim, and the rule does not apply. Gilbert, 1 Vet. App. at 55.  Therefore, the appeal in this matter must be denied.

Increased Ratings 

The Veteran contends that his disabilities of the feet are more severe than what is currently reflected in the separate 20 percent ratings.

STRs reflect a March 1975 notation of a bruised right heel.  On July 1975 separation examination, his feet were normal on clinical evaluation.
 
In February 1997, the Veteran complained of pain in his feet and ankles, which has gotten progressively worse over the "last few months."  It was noted that pain is relieved by soaking in warm water.  February 1997 X-rays of the feet showed no significant bony soft tissue or joint abnormality; however, a small spur was detected on both sides.  An April 1997 record noted that the Veteran sprained his right ankle and was complaining of heel pain for the past 2 to 3 months.  X-rays of the feet and ankles showed a small spur/calcaneal spurs on both sides.  A September 1997 record notes painful calcaneal spurs of the right foot.  In December 1997, right foot pain treated with naproxen (sodium) was noted.  In December 1999, the Veteran was seen complaining of bilateral foot pain.  A March 1998 record noted bilateral foot pain for 2 years and in July 1998, he was seen complaining of a painful heel.

A March 2001 record noted feet pain for 5 years, worse with walking.  In October 2001, the impression was a calcaneal spur and foot pain.  In April 2002, the impression was a calcaneal spur leading to foot pain.  September 2003 X-rays showed bilateral pes planus, mild hallux valgus with hammer deformity and overlap of the second toe on the left.  There was no evidence of stress fracture.  An October 2003 record noted foot pain at 6/10 and continuous sharp pain when ambulating.  In November 2003, the Veteran reported having to quit his new job because his feet hurt so bad ("after working 3 hrs at raking leaves").  In January 2004, the Veteran was first seen regarding pain in both feet.  He reported foot pain for over 25 years and stated he has pain any time he places his feet on the floor.  The pain is primarily along the midfoot dorsum and extends to just above the ankle.  No swelling or erythema was noted.  It was further noted that he is not able to have any treatment of any significance and that the Veteran had custom arch supports, but that the supports were painful.  On examination, he walked with a fairly normal gait.  Both feet showed depressed longitudinal arch as well as depressed metatarsal arch with slaying of toes.  There was no plantar callus formation and no real tenderness along the plantar surfaces of the foot.  It was noted that any forced supination or pronation causes pain in the midtarsal region of his foot.  Dr. R.S.H. explains that the Veteran had foot straining with obesity.  In April 2004, a medical history of flat feet, plantar fasciitis was noted.

An April 2005 podiatry note indicated that the Veteran wears orthotics every other day, which cause pain along the top of his foot.  It was explained to the Veteran that he suffers from an overuse syndrome of the extensor muscles anterior aspect of the left.  In October 2005, it was noted that shoe inserts "help some."  Also in October 2005, it was noted that his feet are rated at 7 with 7 being the highest pain tolerable.  Walking and standing for a long time causes pain, which is constant and described as aching and sharp.  The Veteran reported that exercise makes the pain worse and that rest and relaxation help it.  He also reported that the pain affects his sleep, energy, and daily activities.  An October 2005 podiatry note indicates the Veteran cannot tolerate orthotics, but has purchased a pair of shoes with thick soles that have helped some.  The Veteran was instructed to soak his feet and to lose 50 pounds.  A February 2007 record noted flat feet were "okay with shoe insets [sp.]."  

In July 2009, the Veteran's son submitted a statement indicating that his father is "very limited to walking any distance, standing for any length of time, or carrying any item over twenty pounds."  The son stated that his father has complained about his feet for many years.

On August 2010 VA feet examination, the examiner noted a history of trauma to the feet.  Left foot symptoms included pain at the top and bottom of the foot, while standing, while walking, and at rest.  Right foot symptoms included pain at the top and bottom of the foot while standing and while walking.  Symptoms not identified in both feet included swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  The examiner noted that the Veteran could stand for 15-30 minutes and was able to walk 1/4 mile.  The examiner also noted a history of obesity.  

On left foot examination, there was no evidence of painful motion, instability, weakness, or abnormal weight bearing, but there was evidence of swelling and tenderness.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  His Achilles alignment was normal in both non-weight bearing and weight bearing.  There was no forefoot malalignment, however, there was midfoot malalignment, correctable by manipulation and not painful.  There was also pronation, moderate to severe.  An arch was present on non-weight bearing, but not present on weight bearing.  There was also left heel valgus to 20 degrees, correctible by manipulation.  There was no muscle atrophy of the left foot.

On right foot examination, there was no evidence of swelling, tenderness, instability, weakness, or abnormal weight bearing, but there was evidence of painful motion.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal in both non-weight bearing and weight bearing.  There was no forefoot malalignment and no midfoot malalignment.  There was evidence of moderate pronation.  An arch was present on non-weight bearing, but not present on weight bearing, and there was no pain on manipulation.  Right heel valgus was to 15 degrees, correctible by manipulation.  There was no muscle atrophy of the right foot.

Diagnostic imaging revealed a calcaneal spur on the plantar aspect of the left foot, and mild to moderate degenerative changes at the midfoot.  Right foot imaging showed mild to moderate degenerative changes at the midfoot and a calcaneal spur.

Following an examination, the examiner noted that occupational activities are impacted by decreased mobility, problems with lifting and carrying, and pain.  The examiner stated that the Veteran's "pes planus would have mild impact on his ability to perform physical employment due to pain and would have no impact on his ability to perform sedentary employment.  The other noted conditions would also have mild-moderate impact on his ability to perform physical employment due to pain."

In August 2010, the Veteran reported that his feet and legs "just ache and throb."  In September 2010, the Veteran reported pain in his feet.

On September 2011 flatfoot examination, the examiner noted that the Veteran is service connected for bilateral flat feet, and over time has developed a cyst on his plantar fascia and has been followed by podiatry intermittently.  He takes 600 milligrams of Motrin as needed and had inserts made for his shoes, but they seemed to cause more pain.  He has not had surgery or injections.  The examination noted pain on use of both feet, but no pain on manipulation of the feet.  There was no indication of swelling on use or characteristic calluses.  The examiner noted that the Veteran's symptoms are not relieved by arch supports and that he has extreme tenderness of the plantar surface of both feet, which is not improved by orthopedic shoes or appliances.  He has decreased longitudinal arch height on weight-bearing of both feet and there is objective evidence of marked deformity of the left foot.  Marked pronation of both feet, not improved by orthopedic shoes or appliances, was noted, in addition to that the weight-bearing line falls over or medial to the great toes of both feet.  There was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  The examiner noted that the Veteran does not have marked inward displacement and severe spasm of the Achilles tendon on manipulation and that such symptoms are not improved by orthopedic shoes or appliances.  As for other findings, the examiner noted a smooth discreet small flat cyst on the plantar surface of the left midfoot.

The examiner further noted that the Veteran's flat feet condition would have "mild to moderate effect on physical employment, chores, recreation and exercise."  The Veteran retired in 2005 as a machinist.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.
 
Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to    38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disabilities of the foot are rated under Codes 5276 through 5284.  As an initial matter, neither of the Veteran's feet has been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, Codes 5277, 5278, 5279, 5281, 5283.

Diagnostic Code 5276 provides for the assignment of a noncompensable evaluation for bilateral pes planus which is manifested by mild symptoms relieved by a built-up shoe or arch supports.  Assignment of a 10 percent rating is warranted when pes planus is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  For severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, assignment of a 30 percent rating is warranted.  A 30 percent rating (or 50 percent rating for bilateral flatfoot) is warranted for pronounced unilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 5276.

Under Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Code 5284.  A note to Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  See Id.

The words slight, moderate, moderately severe, and severe as used in the various codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.


Left Foot

The Veteran's left foot disability was originally rated under Code 5276.  By June 2012 rating decision, the RO found that this disability was more appropriately rated under Code 5284.  Here, the Board finds that such change is irrelevant as the maximum rating under Code 5276 is the same as the maximum rating under Code 5284.  

After consideration of all of the evidence of record, the Board finds that the Veteran's left foot disability due to his pes planus with degenerative joint disease and left flexion synovial cyst supports the criteria associated with a 30 percent rating under Code 5276 for the period on appeal.  The medical evidence for that time shows that the Veteran's disability involves pain on use, extreme tenderness of the plantar surface and that such tenderness is not improved by orthopedic shoes or appliances, and marked pronation of the foot, not improved by orthopedic shoes or appliances.  The evidence also shows that the Veteran has inward bowing of the Achilles tendon.  This symptomatology is consistent with a 30 percent rating under Code 5276.  Although the evidence does not show marked inward displacement and severe spasms of the Achilles tendon on manipulation, the Veteran does have inward bowing of the Achilles tendon, and his symptoms are not improved by orthopedic shoes or appliances.  Accordingly, the Board finds that the evidence more nearly approximates the criteria for a 30 percent rating under Code 5276 for the Veteran's left foot disability.

As a 30 percent rating is the highest rating under Code 5276, the Board will also consider other applicable codes to determine whether a higher or separate rating for the left foot may be warranted.  In this regard, treatment records show notations of hallux valgus and hammer toe; however, under these Codes (5280 and 5282), the highest rating available is 10 percent.

The Board has also considered this disability under Code 5284 for other foot injuries.  As noted above, a 30 percent rating under this Code is the maximum available.  The Board has considered whether a separate rating under this Code would be appropriate as the Veteran does have a synovial cyst of the left foot which is not specifically listed in the diagnostic criteria; however, he has not complained of any additional symptomatology affecting his left foot which is not already contemplated by his now assigned 30 percent rating under Code 5276.  Therefore, assigning a separate disability rating under Code 5284 would constitute pyramiding.  The evaluation of the same manifestation under different diagnoses (a practice known as "pyramiding") is prohibited under the rating schedule.  See 38 C.F.R.       § 4.14.

Additionally, while adjudication of musculoskeletal disorders ordinarily requires consideration of the impact of functional loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Codes 5276 and 5284 are not predicated on loss of range of motion. Moreover, pain on use is already considered in the assigned 30 percent evaluation under Code 5276.  Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. at 204-206, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).
 
There is no medical evidence to show that pain or other left foot symptoms caused an increase in functional impairment to a degree that would support a rating higher than 30 percent for the appeal period under any of the applicable rating criteria.  The Board finds that during this period, a 30 percent rating, and no higher, is warranted.  See 38 C.F.R. § 4.71a, Code 5276.

Additionally, as the evidence in the record shows that the Veteran's symptoms have been essentially consistent through the appeal period, and affording the Veteran the benefit of the doubt in this regard, no staged ratings during this period are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is now being compensated with a 30 percent rating for objective findings that his left foot is affected by marked pronation, extreme tenderness of the plantar surface of the foot, pain on use, inward bowing of the Achilles tendon, and symptomatology not improved by orthopedic shoes or appliances.  The rating criteria (specifically the criteria under Code 5276) describe the Veteran's symptomatology in that they address his complaints of pain and tenderness.  The Veteran is not complaining of anything else that is not being compensated.  Accordingly, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

The matter of entitlement to total disability based upon individual unemployability (TDIU) is addressed below.

Right Foot

The Veteran's right foot disability was originally rated under Code 5276.  By June 2012 rating decision, the RO found that this disability was more appropriately rated under Code 5284.  It is not entirely clear why this change was made.  Further, given that both pes planus and DJD are listed in the diagnostic criteria, it is more appropriate to rate the right foot under Code 5276 than the more generic Code 5284. 

After consideration of all of the evidence of record, the Board finds that the Veteran's right foot disability due to his pes planus with degenerative joint disease supports the criteria associated with a 30 percent rating under Code 5276 for the period on appeal.  The medical evidence for that time shows that the Veteran's disability involves pain on use, extreme tenderness of the plantar surface and that such tenderness is not improved by orthopedic shoes or appliances, and marked pronation of the foot, not improved by orthopedic shoes or appliances.  The evidence also shows that the Veteran has inward bowing of the Achilles' tendon.  This symptomatology is consistent with a 30 percent rating under Code 5276.  Although the evidence does not show marked inward displacement and severe spasms of the Achilles tendon on manipulation, the Veteran does have inward bowing of the Achilles tendon, and his symptoms are not improved by orthopedic shoes or appliances.  Accordingly, the Board finds that the evidence more nearly approximates the criteria for a 30 percent rating under Code 5276 for the Veteran's right foot disability.

As a 30 percent rating is the highest rating under Code 5276, the Board will also consider other applicable codes to determine whether a higher or separate rating for the right foot may be warranted.  In this regard, treatment records show notations of hallux valgus and hammer toe; however, under these codes (5280 and 5282), the highest rating available is 10 percent.

The Board has also considered this disability under Code 5284 for other foot injuries.  As noted above, a 30 percent rating under this code is the maximum available.  The Board has considered whether a separate rating under this code would be appropriate (as treatment records show evidence of calcaneal cysts in the past, which are not specifically listed in the diagnostic criteria); however, he has not complained of any additional symptomatology affecting his right foot which is not already contemplated by his now assigned 30 percent rating under Code 5276.  Therefore, assigning a separate disability rating under Code 5284 would constitute pyramiding.  The evaluation of the same manifestation under different diagnoses (a practice known as "pyramiding") is prohibited under the rating schedule.  See        38 C.F.R. § 4.14.

Additionally, as noted above, while adjudication of musculoskeletal disorders ordinarily requires consideration of the impact of functional loss under 38 C.F.R.     § 4.40 and 38 C.F.R. § 4.45, Codes 5276 and 5284 are not predicated on loss of range of motion.  Moreover, pain on use is already considered in the assigned 30 percent evaluation under Code 5276.  Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. at 204-206, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).
 
There is no medical evidence to show that pain or other right foot symptoms caused an increase in functional impairment to a degree that would support a rating higher than 30 percent for the appeal period under any of the applicable rating criteria.  The Board finds that during this period, a 30 percent rating, and no higher, is warranted.  See 38 C.F.R. § 4.71a, Code 5276.

Additionally, as the evidence in the record shows that the Veteran's symptoms have been essentially consistent through the appeal period, and affording the Veteran the benefit of the doubt in this regard, no staged ratings during this period are appropriate.  See Hart, 21 Vet. App. at 505.

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is now being compensated with a 30 percent rating for objective findings that his right foot is affected by marked pronation, extreme tenderness of the plantar surface of the foot, pain on use, inward bowing of the Achilles tendon, and symptomatology not improved by orthopedic shoes or appliances.  The rating criteria (specifically the criteria under Code 5276) describe the Veteran's symptomatology in that they address his complaints of pain and tenderness.  The Veteran is not complaining of anything else that is not being compensated.  Accordingly, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

The issue of TDIU has been raised in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Veteran stated in his May 2009 claim that he is unable to work due to his service-connected bilateral foot disability.  However, a review of the overall evidence does not reflect that the Veteran's bilateral foot disability (he is not service connected for any other disability) precludes employment.  A VA medical opinion obtained in August 2010 found that his pes planus would have a mild impact on his ability to perform physical employment due to pain and would have no impact on his ability to perform sedentary employment.  The examiner further stated that his other foot conditions would also have a mild to moderate impact on his ability to perform physical employment due to pain.  In September 2011, the VA examiner noted that the Veteran retired in 2005 as a machinist.  She noted that he developed pain in both legs from the waist down due to lumbar spine DJD (which is not service-connected) and pain in both feet with prolonged standing.  She concluded that "his condition would have mild to moderate effect on physical employment, chores, recreation and exercise."  As these opinions do not show that the Veteran is precluded from employment due to his bilateral foot disability, entitlement to TDIU due to his service-connected bilateral foot disability is not warranted. 
ORDER

Service connection for lumbar spine disability is denied.

A 30 percent rating for pes planus with degenerative joint disease (DJD) and left flexion synovial cyst is warranted.

A 30 percent rating for pes planus with DJD; right foot is warranted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


